DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,942,137 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly G. Hyndman on May 20, 2021.
The application has been amended as follows:
	In claim 17, line 2, after “type of” insert --an--
	In claim 17, line 8, delete “emitted by an” and replace with --emitted by the--
	In claim 17, lines 8-9, delete “according to the source spectrum, the filtering”
	In claim 17, line 10, after “between the” insert --X-ray--
	In claim 17, line 11, delete “spectrum”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose a system for reconstructing X-ray spectra, comprising: processing circuitry configured to generate a reconstructed spectrum, serving as a representation of the source spectrum that has been mathematically reconstructed, based on applying a predetermined algorithm to measured data collected from the integrating detector and using an identified configuration of the measurement mask, as claimed in claim 1.  Claims 2-16 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method comprising: generating a reconstructed spectrum based on applying a predetermined algorithm to measured data that is collected from the integrating detector, the predetermined algorithm accounting for the configuration of the plurality of physical filters, as claimed in claim 17.  Claims 18-20 are allowed by virtue of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        


May 20, 2021